Citation Nr: 0531483	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-15 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an increased evaluation for post traumatic 
arthritis of the right knee, moderate postoperative medial 
meniscectomy, arthroscopic debridement and opening of wedge 
osteotomy of the proximal tibia, currently rated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION


The veteran served on active duty from April 1966 to April 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
April 2000 rating decision, by the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (RO) in 
Houston, Texas.  This case was previously before the Board in 
August 2003 and Remanded for additional development and 
adjudication.  

The issue of an increased rating for the right knee is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence of record that a hearing 
loss disability was diagnosed during active service, within 
one year of separation from service, or for many years after 
retirement.

2.  The competent medical evidence of record does not 
establish that the veteran's post-service hearing loss is due 
to any incident or event of active service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 3.385 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was not done.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

The veteran's claim for hearing loss was received in May 
1998.  The record reflects that he and his representative 
were provided with copies of the August 1998 rating decision; 
the April 2000 statement of the case; and the supplemental 
statements of the case issued in July 2001, September 2003 
and November 2003.  By way of these documents, the veteran 
was informed of the evidence needed to support his claim for 
service connection.  Thus, these documents provided notice of 
the laws and regulations, the cumulative evidence already of 
record, and the reasons and bases for the determination made 
regarding the claim, which the Board construes as reasonably 
informing him of the information and evidence not of record 
that is necessary to substantiate his claim.

By letter dated in March 2004, the RO advised the veteran of 
the criteria for establishing his claim, the types of 
evidence necessary to prove his claim, the information 
necessary for VA to assist him in developing his claim, and 
the evidence that the RO had received.  The veteran was 
notified of which portion of that evidence he was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on his behalf.  The letter suggested that 
he submit any evidence in his possession.  The letter also 
informed the veteran that at his option, the RO would obtain 
any non-Federal private treatment records he identified as 
related to his claim.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  All the above notice documents 
must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, at 
125.  Thus, the contents of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claim 
and arranged for appropriate examination.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, VA outpatient 
treatment records, private treatment records identified by 
the veteran as relevant to his claim, and the reports of VA 
examinations in January 2000 and August 2003 have been 
obtained and associated with the claims file.  The veteran 
does not assert that there is additional evidence to be 
obtained or that there is a request for assistance that has 
not been acted on.  All records obtained or generated have 
been associated with the claim file.  The Board finds that 
the RO has complied with the duty to assist the veteran with 
the development of his claim.  38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2005).

Accordingly, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).



Service connection

The veteran's service personnel records indicate that his 
military occupational specialty (MOS) during service was as 
an aerospace ground equipment technician.  Service medical 
records include multiple in-service hearing conservation data 
sheets and reports of medical examination audiometric 
examinations between 1966 and 1986.  An October 1966 
audiogram shortly after enlistment showed pure tone 
thresholds for the right ear were 5, 0, 0, 0, and 0 decibels 
at 500, 1000, 2000, 3000, and 4000 Hertz, respectively and 
for the left ear at the same frequencies were 5, 0, 0,  5, 
and 0 decibels.  (These were converted from ASA units to ISO 
units as prior to October 31, 1967, the military used ASA 
units for hearing testing)  A January 1973 hearing 
conservation data sheet revealed an audiogram with pure tone 
thresholds for the right ear of 15, 5, 5, 5, and 0 decibels 
at 500, 1000, 2000, 3000, and 4000 Hertz, respectively and 
for the left ear at the same frequencies were 15, 10, 10, 0, 
and 5 decibels.  At that time the veteran complained of 
tinnitus.  

The remaining audiograms in 1980, 1983 and 1985 show no 
significant threshold shifts.  The veteran's retirement 
examination in January 1986 was negative for evidence of 
hearing loss or other ear pathology.  Pure tone thresholds in 
the right ear on audiometric testing were 0, 0, 0, 5, and 15 
decibels, respectively, at 500, 1,000, 2,000 3,000, and 4,000 
Hertz.  The thresholds in the left ear at the same 
frequencies were 0, 0, 0, 0, and 25 decibels.

Post service medical evidence of record is extensive covering 
the period from 1986 to 2003.  Of record is a VA audiometric 
examination conducted in January 1987, within a year of the 
veteran's retirement from service.  Pure tone thresholds in 
the right ear on audiometric testing were 0, 0, 0, 10, and 15 
decibels, respectively, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz.  The thresholds in the left ear at the same 
frequencies were 0, 0, 0, 5, and 25 decibels.

On VA examination in January 2000, the examiner noted the 
veteran's history as a flight mechanic.  His noise history 
included exposure to heavy machinery, power tools, aircraft 
and ground power units.  The veteran also complained of 
constant tinnitus.  Pure tone thresholds in the right ear on 
audiometric testing were 15, 20, 20, 50, and 55 decibels, 
respectively, at 500, 1,000, 2,000 3,000, and 4,000 Hertz.  
The thresholds in the left ear at the same frequencies were 
10, 15, 15, 40, and 60 decibels.  The results were summarized 
as a moderate high-frequency sensorineural hearing loss at 
3,000 and 4,000 hertz in the right ear and a moderate to 
moderately severe high-frequency sensorineural hearing loss 
at 500 through 4,000 hertz in the left ear.  

On VA Audiological examination in August 2003, the examiner 
noted the veteran's history as an aerospace ground equipment 
specialist, calibration technician and rifle team member.  
The veteran reported of hearing difficulties in both ears 
which developed gradually over the last 30 years.  He denied 
ear infections, ear surgery or serious head injury.  His 
noise history included exposure to gunfire, target practice 
noise, aircraft and ground power unit noise while in the 
military and no excess noise exposure working for the VA 
after military service.  The veteran also gave a history of 
tinnitus.  Pure tone thresholds in the right ear on 
audiometric testing were 5, 15, 10, 55, and 55 decibels, 
respectively, at 500, 1,000, 2,000 3,000, and 4,000 Hertz.  
The thresholds in the left ear at the same frequencies were 
15, 10, 5, 40, and 65 decibels.  Audiological test results 
indicated a moderate sensorineural loss of hearing 
sensitivity from 3000 to 4000 hertz in the right ear and a 
moderate to moderately severe sensorineural loss of hearing 
sensitivity from 3000 to 4000 hertz in the left ear.  

The examiner concluded that the veteran's hearing loss and 
tinnitus were not related to any noise exposure he received 
during military service.  Contrary to previous opinions, 
allowing a service connection for tinnitus, the veteran 
produced pure-tone test results in 1980 while in military 
service that were within normal limits from 500 through 6000 
hertz in both ears.  The veteran also produced pure-tone 
threshold results on his retirement physical in 1986 which 
were within normal limits from 500 through 6000 hertz in both 
ears.  The examiner further concluded that as likely as not, 
the veteran had normal hearing and no tinnitus when released 
from military service.  Although, it is most certain that the 
veteran currently suffers from tinnitus, when he retired from 
military service, hearing loss was not present even though he 
had documented noise exposure while in military service.  The 
VA examiner stated that he could not point to a particular 
etiology of the veteran's current hearing loss or tinnitus 
since there were no reports of noise exposure other than 
military service noise.  The examiner also stated that such 
noise would have produced hearing loss upon the veteran's 
retirement physical if it were to do so.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R.  § 3.303(d) (2005).  Service connection 
may be established when organic diseases of the nervous 
system such as high-frequency sensorineural hearing loss, is 
manifested to a compensable degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, and 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2005).  Further, the Court has indicated that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, 5 Vet. 
App. at 160.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005). In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  

There is no controversy in this case as to whether the 
veteran was exposed to noise trauma in service.  He was a 
flight mechanic during military service and his account of 
his exposure is credible and entirely consistent with the 
circumstances of his service.  However, the fact that he was 
exposed to noise trauma in service does not, by itself, 
establish a basis for the grant of service connection.  

According to the service medical records, hearing loss was 
not present at any time during service or at the time of 
discharge.  The measurements of the veteran's hearing acuity 
during service and at discharge do not satisfy any of the 
three alternate bases for establishing hearing loss 
disability under 38 C.F.R. § 3.385.  The evidence of record 
has not shown that the puretone threshold in any critical 
frequency is 40 decibels or greater, that three or more 
frequencies are 26 decibels or greater, or that the speech 
recognition score was less than 94 percent.  Thus, there is 
no competent medical evidence of hearing loss during service.

Post-service audiometric results indicate that the veteran 
had bilateral hearing loss disability as defined in 38 C.F.R. 
§ 3.385 in January 2000, almost 15 years after service.  
However that examination simply diagnosed bilateral hearing 
loss and did not specifically attribute the veteran's hearing 
impairment to his military service.  Moreover, the August 
2003 VA examiner who examined the veteran and reviewed the 
evidence of record concurred with the prior diagnosis of 
bilateral sensorineural hearing loss, and specifically ruled 
out a relationship between the current hearing loss and the 
veteran's military service.  This opinion was based on a 
review of the service medical records, as well as other 
evidence.

The veteran has not brought forth any medical evidence that 
would either refute the 2003 VA opinion or suggest a nexus 
between his current hearing loss and service, and a layman 
such as the veteran is not competent to offer a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
problem in this case is that service medical records do not 
refer to any loss of hearing or other indication of a 
disability, and the other available medical reports are dated 
many years after the veteran's active service ended.  
Specifically, his retirement examination in 1986 showed 
normal hearing, under VA standards defined above, and 
audiometric testing conducted a year later showed normal 
hearing as well.  Thus hearing loss, as defined by 38 C.F.R. 
§ 3.385, was not present at any time during service, at the 
time of discharge or within a year thereafter.  

The Board therefore finds that the preponderance of the 
evidence is against the claim for bilateral hearing loss and 
that the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for hearing loss is denied.  


REMAND

The veteran contends that his service-connected right knee 
disability is more disabling than the current 10 percent 
rating reflects.  The record shows that the veteran was 
previously examined by VA in 2001, almost 5 years ago.  The 
Board finds that given the amount of time that since the last 
examination along with his contentions of worsening knee 
problems, that a new medical examination and the need for 
more current findings is necessary.  See e.g. Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) ; see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) [duty to assist may 
include "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].  

The examination should include a review of the veteran's 
claims file and past clinical history, with particular 
attention to the severity of present symptomatology, as well 
as any significant pertinent interval medical history since 
his examination in 2001.  Any additional relevant records of 
VA or private treatment that are not currently of record 
should be obtained and associated with the claims file.

The Board also notes that a VA General Counsel opinion 
indicates that 38 C.F.R. § 4.71a authorizes the possibility 
of multiple ratings under Diagnostic Code 5003 (and therefore 
Code 5010) and Diagnostic Code 5257, in situations where the 
claimant has arthritis and instability of the knee, when the 
arthritis produces limitation of motion in addition to the 
instability contemplated by Diagnostic Code 5257.  VAOPGCPREC 
23-97 (July 1, 1997).  If the veteran exhibits both recurrent 
subluxation/lateral instability as well as arthritis with 
limitation of motion, then he is entitled to consideration of 
separate compensable ratings under Diagnostic Codes 5010 and 
5257.  The RO should consider this, along with the factors in 
38 C.F.R. §§ 4.40 and 4.45 (2002), when making its evaluation 
of the right knee disorder.  

Finally, while the case is in remand status, the RO should 
provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the veteran 
should be informed as to what evidence the VA would obtain, 
and what evidence he would be responsible for obtaining.  See 
38 U.S.C.A. § 5100 et. seq. (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Final adjudication by the 
Board cannot be undertaken without this notice.  See 
Quartuccio.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied. See also 38 C.F.R. § 3.159 
(2005). Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
increased rating claim.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability 
and entitlement at issue, is not 
acceptable. The letter should inform the 
veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  After the veteran 
and his representative have been given 
notice as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran, to include records of 
private medical treatment, if the veteran 
has provided sufficiently detailed 
information to make such requests 
feasible.  Specifically, the RO should 
obtain all outstanding pertinent medical 
records, to include (but not limited to) 
medical records from University Health 
Systems in San Antonio, Texas.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  In any 
case, the RO should document attempts to 
ensure all contemporary records of 
pertinent VA treatment or evaluation are 
associated with the claims file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.

3.  The veteran should be referred for a 
VA orthopedic examination to determine 
the nature and severity of his service 
connected right knee.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folders must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The examiner should describe in detail 
all symptoms reasonably attributable to 
the service-connected right knee and its 
current severity.  In examining the right 
knee the examiner should indicate the 
range of motion expressed in degrees, 
including the specific limitation of 
motion due to pain, and state the normal 
range of motion.  The examiner should 
also indicate whether the veteran has 
either instability or recurrent 
subluxation for the right knee.  If 
either recurrent subluxation or lateral 
instability is found, the examiner should 
indicate whether such symptoms are best 
described as slight, moderate, or severe.  
The examiner should also indicate whether 
the veteran has frequent episodes of 
locking, pain or effusion in the joint.  
Complete diagnoses should be provided.

The examiner should then set forth the 
extent of any functional loss present in 
the veteran's right knee due to weakened 
movement, excess fatigability, 
incoordination, or pain on use.  The 
examiner should also describe the level 
of pain experienced by the veteran and 
state whether any pain claimed by him is 
supported by adequate pathology and is 
evidenced by his visible behavior.  The 
degree of functional impairment or 
interference with daily activities, if 
any, by the service-connected right knee 
should be described in adequate detail.  
Any additional impairment on use, or in 
connection with any flare-up should be 
described in terms of the degree of 
additional range-of-motion loss.  The 
conclusions of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim in light 
of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal remains denied, the RO must 
furnish the veteran and his 
representative an appropriate 
supplemental statement of the case 
(SSOC)and allow them a reasonable period 
of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


